Citation Nr: 0311228	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
asthma, on and after April 19, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma prior to April 19, 1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO initially denied an increase in the asthma 
in excess of 10 percent.  The case was remanded by the Board 
in November 2000.  Thereafter, a 30 percent rating was 
assigned effective April 19, 1999.  This was taken to be the 
date of the reopened claim seeking an increase.

In that regard, the Board notes that in the prior remand, it 
was indicated that the appeal stemmed from a claim for an 
increase filed in November 1997.  On further review, in fact, 
the claim for an increase was received by the VA on November 
20, 1998.  In the meantime it is noted that a total rating 
based on individual unemployability was awarded effective May 
15, 1998.  Nevertheless, the issue of an increased rating for 
asthma from November 1998 to April 19, 1999, remains open and 
is in need of initial RO review, in view of the analysis 
below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the record, the Board notes that the RO, in a 
February 2003 letter, which informed the appellant of the 
increase of his evaluation from 10 percent to 30 percent, did 
inform the appellant of the VCAA and some of its provisions.  
In light of the fact that the Board is remanding this case 
for further development, the Board will direct a VCAA letter 
more in conformity with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In addition, the May 2001 VA medical examination report 
reflects that the appellant received treatment by a private 
pulmonologist one month prior to the VA examination.  
Further, the report reflects that the examiner observed that 
there were no treatment records in the appellant's case file 
for the period beginning in 2000 and subsequent thereto.  The 
appellant, in a February 2003 statement in response to the 
January 2003 rating decision, stated that he had additional 
evidence to submit in support of his appeal.  There is no 
indication in the case file that the appellant submitted 
additional evidence.

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  Tailor the letter 
specifically to address the appellant's 
claim for an increased evaluation.  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  Inquire of the appellant as to 
whether he has treatment records for his 
asthma disorder for the period beginning 
January 2000 to the present, both by 
private and VA care providers, which are 
not already in his case file.  If so, 
please ask him to provide those records 
and associate them with the case file.  
If he is aware of additional records that 
he does not have, please assist in 
obtaining all the records to which he 
makes reference.  His assistance must be 
provided as needed.

3.  After the above development is 
complete, please obtain a VA medical 
records review by a VA pulmonologist.  
Request the pulmonologist to specify, 
based on the records review, all 
medication the appellant is taking for 
his asthma disorder.  Further, also 
request the pulmonologist to specify 
whether any of the medication the 
appellant takes for his asthma is a 
systemic corticosteroid as described in 
the rating criteria.  If there is a 
determination that an examination is 
needed to determine the nature and extent 
of the disorder, it should be scheduled 
in accordance with applicable provisions.

4.  When all of the above is complete, 
please review the appellant's claim for 
further consideration pursuant to all of 
the applicable rating criteria, to 
include frequency of physician visits and 
the type and frequency of any prescribed 
medication.  The claims should be 
readjudicated accordingly.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration, in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




